SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period ended3 February, 2012 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No |X| Exhibit 1.1 Transaction in Own Shares dated 5 January 2012 Exhibit 1.2 Blocklisting Interim Review dated 6 January 2012 Exhibit 1.3 Blocklisting Interim Review dated 6 January 2012 Exhibit 1.4 Transaction in Own Shares dated9 January 2012 Exhibit 1.5 Director/PDMR Shareholding dated10 January 2012 Exhibit 1.6 Transaction in Own Shares dated 13 January 2012 Exhibit 1.7 Transaction in Own Shares dated 16 January 2012 Exhibit 1.8 Director/PDMR Shareholding dated 16 January 2012 Exhibit 1.9 Director/PDMR Shareholding dated20 January 2012 Exhibit 2.0 Director/PDMR Shareholding dated23 January 2012 Exhibit 2.1 Transaction in Own Shares dated24 January 2012 Exhibit 2.2 Transaction in Own Shares dated30 January 2012 Exhibit 2.3 Total Voting Rights dated31 January 2012 Exhibit 2.4 Transaction in Own Shares dated 2 February2012 Exhibit 2.5 Transaction in Own Shares dated3 February2012 Exhibit 1.1 ﻿BP PLC - Transaction in Own Shares BP PLC - 5 January 2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 5 January 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 5 January 2012 Number of ordinary shares transferred: 1,593 Highest transfer price per share: £4.55 Lowest transfer price per share: £3.94 Following the above transfer, BP p.l.c. holds 1,837,506,345 ordinary shares in treasury, and has 18,975,904,252 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.2 ﻿BP PLC - Blocklisting Interim Review BP PLC - 6 January 2012 BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris Date: 6 January 2012 Name of applicant: BP p.l.c. Name of scheme: The BP Group Savings Related Share Options Period of return: From: 1 July 2011 To: 31 December 2011 Balance of unallotted securities under scheme(s) from previous return: Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less:Number ofsecuritiesissued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals:Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Victoria McKenzie Telephone number of contact: Exhibit 1.3 BP PLC - Blocklisting Interim Review BP PLC -6 January 2012 BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris Date: 06 January 2012 Name ofapplicant: BP p.l.c. Name of scheme: The Executive Share Option Scheme Period of return: From: 1 July 2011 To: 31 December 2011 Balance of unallotted securities under scheme(s) from previous return: Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Victoria McKenzie Telephone number of contact: ﻿ Exhibit 1.4 ﻿BP PLC - Transaction in Own Shares BP PLC -9 January 2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 9 January 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 9 January 2012 Number of ordinary shares transferred: 1,287 Highest transfer price per share: £5.00 Lowest transfer price per share: £4.55 Following the above transfer, BP p.l.c. holds 1,837,505,058 ordinary shares in treasury, and has 18,975,934,039 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.5 BP - PLC - Director/PDMR Shareholding BP - PLC -10 January 2012 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was advised on 10 January 2012 by Computershare Plan Managers that on 10 January 2012 the following Directors and senior executives (all persons discharging managerial responsibilities in BP p.l.c.) acquired in London the number of BP ordinary shares (ISIN number GB0007980591) shown opposite their names below at £4.736 per share through participation in the BP ShareMatch UK Plan:- Director Mr I.C. Conn65 shares Mr B. Gilvary 65 shares Other Persons Discharging Managerial Responsibilities Mr R. Bondy 65 shares Mr B. Looney 65 shares Mr D. Sanyal 68 shares This notice is given in fulfilment of the obligation under DTR3.1.4(1)(a)R. Exhibit 1.6 ﻿BP PLC - Transaction in Own Shares BP PLC - 13 January 2012 ﻿ BP p.l.c. Transaction in own shares BP p.l.c. announces that on 13 January 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 13 January 2012 Number of ordinary shares transferred: 588,724 Transfer price per share: £4.736 Following the above transfer, BP p.l.c. holds 1,836,916,334 ordinary shares in treasury, and has 18,976,551,263 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.7 ﻿BP PLC - Transaction in Own Shares BP PLC -16 January 2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 16 January 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 16 January 2012 Number of ordinary shares transferred: 1,544 Transfer price per share: £4.55 Following the above transfer, BP p.l.c. holds 1,836,914,790 ordinary shares in treasury, and has 18,976,568,107 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.8 BP - PLC - Director/PDMR Shareholding BP - PLC -16 January 2012 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was informed on 16 January 2012, by Computershare Plan Managers, that the following Director and senior executives (persons discharging managerial responsibility) in BP p.l.c. acquired the numbers of BP ordinary shares (ISIN number GB0007980591) shown opposite their names on 13 January 2012 at £4.76925 per ordinary share, as a result of the vesting of awards made under the BP Deferred Annual Bonus Plan. Director Dr B Gilvary 63,080 Other Persons Discharging Managerial Responsibilities Mr R Bondy61,570 Dr M C Daly 53,031 Mr A Hopwood51,171 Mr B Looney 20,348 Mr H Schuster 18,618 Mr D Sanyal45,403 BP p.l.c. was informed on 16 January 2012, by Computershare Plan Managers, that the following Director and senior executives (persons discharging managerial responsibility) in BP p.l.c. acquired the numbers of BP ordinary shares (ISIN number GB0007980591) shown opposite their names on 13 January 2012 at £4.76925 per ordinary share, as a result of the vesting of awards made under the Executive Performance Plan. Director Dr B Gilvary 31,851 Other Persons Discharging Managerial Responsibilities Mr R Bondy23,889 Dr M C Daly 23,889 Mr A Hopwood 31,851 Mr B Looney 19,111 Mr H Schuster 9,953 This notice is given in fulfillment of the obligation under DTR3.1.4R. Exhibit 1.9 BP - PLC - Director/PDMR Shareholding BP - PLC -20 January 2012 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was informed on 19 January 2012, by Fidelity Stock Plan Services LLC, that the following senior executives (persons discharging managerial responsibility) in BP p.l.c. acquired the numbers of BP ADSs (ISIN number US0556221044) shown opposite their names on 18 January 2012 at US$43.770 per ADS, as a result of the vesting of awards made under the BP Deferred Annual Bonus Plan. Mr M Bly 6,789.143 ADSs (equivalent to approximately 40,735 ordinary shares) Mr R Fryar 6,648.503 ADSs (equivalent to approximately 39,891 ordinary shares) Mr H L McKay 14,919.944 ADSs (equivalent to approximately 89,520 ordinary shares) BP p.l.c. was informed on 19 January 2012, by Fidelity Stock Plan Services LLC, that the following senior executives (persons discharging managerial responsibility) in BP p.l.c. acquired the numbers of BP ADSs (ISIN number US0556221044) shown opposite their names on 18 January 2012 at US$43.770 per ADS, as a result of the vesting of awards made under the BP Executive Performance Plan. Mr M Bly5,390.979 ADSs (equivalent to approximately 32,346 ordinary shares) Mr R Fryar 4,165.984 ADSs (equivalent to approximately 24,996 ordinary shares) Mr H L McKay 10,367.964 ADSs (equivalent to approximately 62,208 ordinary shares) This notice is given in fulfillment of the obligation under DTR3.1.4R. Exhibit 2.0 BP - PLC - Director/PDMR Shareholding BP - PLC -23 January 2012 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was informed on 20 January 2012, by Fidelity Stock Plan Services LLC, that 19,753.597 restricted share units previously granted to Mr M Bly (a person discharging managerial responsibility) under the BP Restricted Share Plan as ADSs, vested on 19 January 2012. Of the 19,753.597 ADSs released (ISIN number US0556221044), 5,357 ADSs were deducted for tax purposes at a price of $43.770 with the remaining 14,396.597 ADSs (equivalent to approximately 86,380 ordinary shares) being retained by Mr M Bly. This notice is given in fulfillment of the obligation under DTR3.1.4R. Exhibit 2.1 ﻿BP PLC - Transaction in Own Shares BP PLC - 24 January 2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 24 January 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 24 January 2012 Number of ordinary shares transferred: 9,073 Highest transfer price per share: £4.87 Lowest transfer price per share: £3.94 Following the above transfer, BP p.l.c. holds 1,836,905,717 ordinary shares in treasury, and has 18,976,630,208 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 2.2 ﻿BP PLC - Transaction in Own Shares BP PLC -30 January 2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 30 January 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 30 January 2012 Number of ordinary shares transferred: 5,606 Highest transfer price per share: £4.55 Lowest transfer price per share: £3.68 Following the above transfer, BP p.l.c. holds 1,836,900,111 ordinary shares in treasury, and has 18,976,635,814 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 2.3 BP - PLC - Total Voting Rights BP - PLC -31 January 2012 BP p.l.c. Total voting rights and share capital As at 31 January 2012, the issued share capital of BP p.l.c. comprised 18,976,668,836 ordinary shares (excluding treasury shares) par value US$0.25 per share, each with one vote; and 12,706,252 preference shares par value £1 per share with two votes for every £5 in nominal capital held. The number of ordinary shares which have been bought back and are held in treasury by BP p.l.c. is 1,836,905,717. These treasury shares are not taken into consideration in relation to the payment of dividends and voting at shareholder meetings. The total number of voting rights in BP p.l.c. is 18,981,751,336. This information may be used by shareholders for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BP p.l.c. under the FSA's Disclosure and Transparency Rules. This announcement is made in accordance with the requirements of Disclosure and Transparency Rule 5.6. Exhibit 2.4 ﻿BP PLC - Transaction in Own Shares BP PLC -2 February2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 2 February 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 2 February 2012 Number of ordinary shares transferred: 2,238 Transfer price per share: £4.87 Following the above transfer, BP p.l.c. holds 1,836,897,873 ordinary shares in treasury, and has 18,976,703,290 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 2.5 ﻿BP PLC - Transaction in Own Shares BP PLC - 3 February2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 3 February 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 3 February 2012 Number of ordinary shares transferred: 772 Transfer price per share: £4.87 Following the above transfer, BP p.l.c. holds 1,836,897,101 ordinary shares in treasury, and has 18,976,837,754 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated: 06 February 2012 /s/ D. J. PEARL D. J. PEARL Deputy Company Secretary
